    Case: 1:19-cv-07190 Document #: 31 Filed: 12/26/19 Page 1 of 3 PageID #:2704




                           IN THE UNITED STATES DISTRICT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a                    )
ADAMSWELLS; and CONSOLIDATED                      )
TELEPHONE COMPANY d/b/a CTC                       )
                                                  )
                Plaintiff,                        )   No. 1:19-cv-07190
                                                  )
        vs.                                       )   Hon. John Z. Lee
                                                  )
T-MOBILE USA, INC.; and                           )
INTELIQUENT, INC.                                 )
                                                  )
                Defendants.                       )


              MOTION TO ESTABLISH DATE FOR INITIAL DISCLOSURES
                        AND TO COMMENCE DISCOVERY
        Plaintiffs Craigville Telephone Co. d/b/a AdamsWells and Consolidated Telephone

Company d/b/a CTC (collectively “Plaintiffs”), by counsel, and pursuant to Federal Rules of Civil

Procedure 12(a)(4) & 26(a)(1)(C) and the Amended Standing Order Regarding Mandatory Initial

Discovery Pilot Project (“MIDP”) ¶ 3, hereby moves the Court to establish a deadline for the

parties to provide the initial disclosures required by the MIDP Amended Standing Order and to

permit the commencement of discovery notwithstanding the Defendants’ plans to file Motions to

Dismiss.

        This is a case that stems from an express admission of illegal conduct. Defendant T-Mobile

USA, Inc. (“T-Mobile”) admitted in an April 2018 Consent Decree with the Federal

Communications Commission (“FCC”) (“Consent Decree”), that it engaged in a protracted and

illegal scheme which cheated its customers and carriers like Plaintiffs and which involved the use

of fake ring tones that impacted hundreds of millions of calls annually. (ECF No. 19 ¶ 1.)

T-Mobile admitted in the Consent Decree that its conduct violated rules expressly adopted by the



Motion to Commence Discovery 4823-5236-1135 v2.DOCX
    Case: 1:19-cv-07190 Document #: 31 Filed: 12/26/19 Page 2 of 3 PageID #:2704




FCC that prohibit insertion of fake ring tones, and by failing to oversee its intermediate providers–

including Defendant Inteliquent, Inc. (Id. at ¶¶ 2-5.) The Amended Complaint alleges that

T-Mobile and Inteliquent provided degraded service as part of an effort to avoid high cost call

termination charges and used fake ring tones to mask the degraded service. Due to T-Mobile’s

concessions of wrongdoing and admitted violations of the Communications Act of 1934, this is an

appropriate case for the Court to exercise its broad discretion to order that discovery begin

notwithstanding Defendants’ upcoming Motions to Dismiss. (Id. at ¶¶ 4-5.) A Memorandum of

Law in support of this Motion is attached hereto.

Dated: December 26, 2019                          Respectfully submitted,

                                                  __/s/ David T.B. Audley______________________
                                                  David T.B. Audley (Bar No. 6190602)
                                                  Mia D. D’Andrea (Bar No. 6307966)
                                                  Chapman and Cutler LLP
                                                  111 West Monroe Street
                                                  Chicago, IL 60603-4080
                                                  Telephone: 312-845-2971
                                                  Facsimile: 312-516-3971
                                                  Email: audley@chapman.com
                                                  Email: dandrea@chapman.com
                                                  Cathy A. Hinger (pro hac vice)
                                                  G. David Carter (pro hac vice)
                                                  Womble Bond Dickinson (US) LLP
                                                  1200 19th Street, NW, Suite 500
                                                  Washington, DC 20036
                                                  Telephone: 202-857-4489
                                                  Facsimile: 202-261-0029
                                                  Email: cathy.hinger@wbd-us.com
                                                  Email: david.carter@wbd-us.com
                                                  Kurt Weaver (pro hac vice)
                                                  Womble Bond Dickinson (US) LLP
                                                  555 Fayetteville Street, Suite 1100
                                                  Raleigh, NC 27601
                                                  Telephone: 919-755-8163
                                                  Facsimile: 919-755-6770
                                                  Email: kurt.weaver@wbd-us.com
                                                  Counsel for Plaintiffs


Motion to Commence Discovery 4823-5236-1135 v2.DOCX
    Case: 1:19-cv-07190 Document #: 31 Filed: 12/26/19 Page 3 of 3 PageID #:2704




                                  CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on December 26, 2019, I electronically filed the

foregoing PLAINTIFFS’ MOTION TO ESTABLISH DATE FOR INITIAL DISCLOSURES AND TO

COMMENCE DISCOVERY, with the Clerk of Court using the Court’s CM/ECF electronic filing

system, which will automatically send e-mail notification of such filing to the following

attorneys of record:

                                      Nigel F. Telman
                                   Proskauer Rose LLP
                                 Three First National Plaza
                                       70 W. Madison
                                         Suite 3800
                                     Chicago, IL 60602
                               Email: ntelman@proskauer.com


                                     John J. Hamill , Jr.
                                   Devin James Carpenter
                                      Michael S. Pullos
                                    DLA Piper LLP (US)
                                    444 West Lake Street
                                          Suite 900
                                      Chicago, IL 60606
                              Email: john.hamill@dlapiper.com
                             Email: devin.carpenter@dlapiper.com
                             Email: michael.pullos@dlapiper.com




                                                    /s/ David T.B. Audley
                                                        David T.B. Audley




4181939/BEJ
